{¶ 1} This is an accelerated appeal from the judgment of the Perrysburg Municipal Court which, following a plea of no contest, found appellant, John F. Potts, guilty of speeding in violation of R.C.4511.21(D)(1), a minor misdemeanor.  The court imposed a fine of $75 and sentenced appellant to complete a remedial driving course.  Appellant appeals the judgment of the trial court and raises the following sole assignment of error:
 {¶ 2} "It constituted error to order that a remedial driving course be completed by a date certain as part of the sentence imposed for a minor misdemeanor."
 {¶ 3} A court has no power to substitute a different sentence than that provided for by statute.  Colgrove v. Burns (1964), 175 Ohio St. 437,438.  "The court may only pronounce the judgment provided by law."  Statev. Bilder (1987), 39 Ohio App. 3d 135, citing Dillon v. State (1883),38 Ohio St. 586, syllabus.  See, also, State v. Burnett (2001),93 Ohio St. 3d 419, 431.
 {¶ 4} According to R.C. 2929.21(D), the only punishment for a minor misdemeanor is a fine of "not more than one hundred dollars."  The trial court therefore exceeded its authority in sentencing appellant to complete a remedial driving course. Appellant's sole assignment of error is therefore found well-taken.
 {¶ 5} On consideration whereof, this court finds that substantial justice has not been done the party complaining with respect to the sentence imposed.  Accordingly, the judgment of the Perrysburg Municipal Court is reversed and vacated as to the requirement that appellant complete a remedial driving course. Costs of this appeal to be paid by the state of Ohio.
JUDGMENT REVERSED.
Peter M. Handwork, J., Melvin L. Resnick, J., and Richard W. Knepper,J., CONCUR.